Citation Nr: 1018515	
Decision Date: 05/19/10    Archive Date: 06/04/10

DOCKET NO.  07-07 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel




INTRODUCTION

The Veteran had active military service from July 1946 to 
January 1948 and from July 1950 to July 1952.  His awards and 
decorations include the Purple Heart Medal for sustaining 
combat wounds during his military service.  He died in 
November 2005.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In this case, the Veteran died on November [redacted], 2005.  The 
death certificate lists the principal causes of death as 
hypoxia, cardiopulmonary arrest, and atherosclerotic 
cardiovascular disease.  The death certificate also lists a 
contributory cause of death as end stage Alzheimer's disease.  
At the time of his death, the Veteran had the following three 
service-connected disabilities: varicose veins of the left 
leg, with residual lymphedema and scarring, rated as 50 
percent disabling; residual gun shot wound of the left thigh 
and left leg with atrophy, limitation of motion, and nerve 
damage, rated as 40 percent disabling; and residuals of 
abdominal surgery for repair of a gun shot wound, rated as 10 
percent disabling.  The combined service-connected disability 
rating was 70 percent.  See 38 C.F.R. § 4.25 (combined 
ratings table).  He also had been in receipt of a total 
disability (i.e., 100%) rating due to 
individual unemployability (TDIU) since February 3, 1972.  
However, none of his three service-connected disabilities 
were listed as causes of death on his death certificate.  

The appellant asserts that the Veteran's service-connected 
disabilities were principal or contributory causes of his 
death.  She alleges these service-connected disorders caused 
peripheral vascular disease and venous insufficiency, causing 
him to be 100 percent disabled throughout his life.  His 
service connected disorders caused him to be bedridden for 
nine months prior to his death, eventually precipitating a 
pulmonary embolism that immediately caused death.  As such, 
she asserts his service-connected disorders contributed to 
his death.  See February 2007 Substantive Appeal (VA Form 9); 
April 2006 VA physician opinion; April 2007 representative 
statement.  

Before addressing the merits of the claim for service 
connection for the cause of the Veteran's death, the Board 
finds that additional development of the evidence is 
required.

First, with regard to the Veterans Claims Assistance Act of 
2000 (VCAA), the notice letters sent by the RO to the 
appellant in January 2006 and May 2006 are insufficient.  
These letters were not fully compliant with the U.S. Court of 
Appeals for Veterans Claims (Court's) recent decision in Hupp 
v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  That is, for 
the cause of death claim, VCAA notice must include 
(1) a statement of the conditions for which a Veteran was 
service-connected at the time of his death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service-connected.  Id.  In this regard, 
the above VCAA letters appear to have adequately addressed 
how to substantiate a DIC claim based on a service-connected 
condition.  However, neither letter actually listed the three 
conditions for which the Veteran was service-connected at the 
time of his death, nor did either letter describe how to 
substantiate a DIC claim based on a nonservice-connected 
condition.  Therefore, a remand is required for the Agency of 
Original Jurisdiction (AOJ) to provide a VCAA letter fully 
compliant with Hupp, supra.  

Second, the Veteran's death certificate indicates he died on 
November [redacted], 2005 at the Atlantic Shores Nursing and 
Rehabilitation Center, a private extended care facility.  He 
evidently was bedridden and treated there for nine months 
prior to his death.  See December 2006 VA opinion.  These 
private records, if available, could provide greater detail 
as the precise circumstances leading up to his death.  VA is 
required to make reasonable efforts to obtain all 
"relevant" records, including private records like these, 
which the Veteran or, in this instance, his heirs adequately 
identifies and authorizes VA to obtain.  38 U.S.C.A. § 
5103A(b); 38 C.F.R. § 3.159(c)(1).  VA regulation clarifies 
that "reasonable efforts" will generally consist of an 
initial request for the records and, if the records are not 
received, at least one follow-up request.  38 C.F.R. 
§ 3.159(c)(1).  In the present case, the AOJ should contact 
the appellant and ask her to submit these records, herself, 
if she has them in her personal possession or to complete and 
return the necessary authorization (VA Form 21-4142) for VA 
to obtain them for her.  She previously stated she had 
difficulty contacting the primary physician from the extended 
care facility who signed the death certificate.  As such, it 
would appear that a properly completed medical authorization 
form (VA Form 21-4142) is clearly needed to secure these 
records.  See February 2007 Substantive Appeal.  

Third, it appears there are outstanding VA treatment records 
dated in 2004, 2005, and 2006, including VA social service 
notes and treatment with Dr. R. Thomas, a VA physician at the 
VA Outpatient Clinic (VAOPC) in Viera, Florida.  In the 
December 2006 VA nurse practitioner opinion, it was noted 
that the examiner had reviewed these records in the 
Computerized Patient Record System (CPRS).  Yet, the claims 
file does not contain copies of these VA records.  VA's duty 
to assist includes obtaining records of all "relevant" VA 
medical treatment.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 
3.159(c)(2), (c)(3).  See Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA is charged with constructive knowledge of evidence 
generated by VA).  Thus, the AOJ should take appropriate 
steps to secure these records on remand, since they would be 
relevant to the appellant's cause of death claim.

Accordingly, the case is REMANDED for the following action:

1.	Send the appellant a new VCAA notice 
letter compliant with the case of 
Hupp v. Nicholson, 21 Vet. App. 342, 
352-53 (2007).  Specifically, this 
letter must include (A) a statement 
of the three conditions for which the 
Veteran was service-connected at the 
time of his death; (B) an explanation 
of the evidence and information 
required to substantiate a DIC claim 
based on a previously service-
connected condition; and 
(C) an explanation of the evidence 
and information required to 
substantiate a DIC claim based on a 
condition not yet service-connected.  
In particular, the Board emphasizes 
that this letter should list the 
three conditions for which the 
Veteran was service-connected at the 
time of his death. 

2.	Contact the appellant and ask that 
she submit or authorize VA to obtain 
(by way of VA Form 21-4142) any of 
the Veteran's private nursing home 
records from the Atlantic Shores 
Nursing and Rehabilitation Center, 
4251 Stack Boulevard, Melbourne, 
Florida, 32901.  These records would 
be dated from January 2005 to 
November 2005 (i.e., up until the 
date of the Veteran's death).  If she 
provides a completed release form 
authorizing VA to obtain these 
confidential treatment records, then 
attempt to secure them in compliance 
with VA law and regulation.  See 
38 C.F.R. § 3.159(c)(1).  

3.	Obtain VA treatment records of the 
Veteran dated in 2004, 2005, and 2006, 
including records from the VAOPC in 
Viera, Florida, and associate them 
with the claims folder.  In the 
December 2006 VA nurse practitioner 
opinion, it was noted that the 
examiner had already reviewed these 
records, including VA social service 
notes, in the CPRS.  All attempts to 
secure these records, and any response 
received, must be documented in the 
claims file.  If no records are 
available, a response to that effect 
is required and should be documented 
in the file.

4.	Then, after giving the appellant time 
to respond to the additional notice, 
and after completion of the above 
development, the RO shall 
readjudicate the issue.  If the claim 
is not granted to the appellant or 
her representative's satisfaction, 
then send both of them another 
Supplemental Statement of the Case 
(SSOC) and give them an opportunity 
to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


